f( ~ il.   •   1-


AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                    UNITED STATES DISTRICT COU
                                               SOUTHERN DISTRICT OF CALIFORNIA                                    · SEP 1 9 2019
                      United States of America                                 JlJDGMENT IN               cm-mN&IQ!0J~JifE.'.OURT
                                     v.                                       (For Offenses Committed n   ~l:i\1tbt1l!iv~J?&§lf.1WsSt CALIFORNIA
                                                                                                                           '            DEPUTY

                      Ruben Gonzalez-Yerena                                    Case Number: 3:19-mj-23857

                                                                              Stephen Patrick White
                                                                              Defendant '11 Allorney


REGISTRATION NO. 89163298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
  •        was found guilty to count(s)
                                          ----------------------------
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such colmt(s), which involve the following offense(s):

Title & Section                     Nature of Offense                                                           Count Number{s)
8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                 1.

  •        The defendant has been found not guilty on count(s)
                                                                         -------------------
  •        Count(s)
                      ------------------
                                                                            dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               :•    TIME SERVED                           D __________ days

  IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
  IZI Com1 recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
   •  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or ma,iling address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Thursday, September 19, 2019
                                                                            Date of Imposition of Sentence


Received
                    -  -------
                    DUSM
                                                                             !tiV
                                                                            H0N0RABLEF. A. GOSSETT III
                                                                            UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                     3:19-mj-23857
